Citation Nr: 0709330	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-05 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to 
September 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing in Kentucky.  A 
transcript of that hearing has been associated with the 
claims file.  In October 2006, the Board remanded this case 
for an audiological examination and re-adjudication of the 
veteran's claim.  After the examination, in December 2006, 
the Appeals Management Center in Washington, D.C., issued a 
supplemental statement of the case continuing the denial of a 
compensable evaluation for bilateral hearing loss.  


FINDING OF FACT

VA audiological examination in November 2006 showed pure tone 
thresholds in four frequencies from 1000 to 4000 Hertz that 
averaged 51.25 decibels in the veteran's service-connected 
right ear, with speech recognition of 96 percent, 
corresponding to Level I hearing.  Pure tone thresholds 
averaged 53.75 decibels in his service-connected right ear, 
with speech recognition of 96 percent, corresponding to Level 
I hearing.  These results are essentially similar to other 
audiometric findings on file.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.85, 4.86 and Code 
6100 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (codified at 38 U.S.C.A. 
§§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in July 2004, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for an increased 
rating.  It also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for an increased rating, but that he 
must provide enough information so that VA could request any 
relevant records.  It told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The veteran is already service-connected for hearing 
loss and therefore has actual knowledge of these elements.  
Regardless, the veteran was given notice of these elements in 
a letter dated March 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained private medical 
records, VA treatment records, and service medical records.  
The veteran has not indicated the existence of any additional 
records that would aid in substantiating the claim.  VA 
examinations were provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II. Hearing Loss

The veteran states that he warrants a higher evaluation for 
the service-connected bilateral hearing loss disability.  At 
the May 2006 Board hearing, the veteran testified his hearing 
loss has gotten worse and that his hearing loss is affecting 
his job at a funeral home.  The people he works with are in 
stressful situations and it sometimes frustrates them when he 
has to ask them to repeat themselves.  Because of this, he 
does not wait on as many people as he should.  


An October 2005 audiological evaluation shows pure tone 
thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
35
60
60
55
LEFT
40
60
65
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 94 percent in the left ear.  The 
audiologist stated the results showed a mild sensorineural 
hearing loss in the right ear at low frequencies, and a 
moderate loss in the mid to high frequencies; and in the left 
ear mild to moderate loss across the frequency range 
measured.  

At the May 2006 Board hearing the veteran testified that he 
did not get a true evaluation in October 2005 because the 
examiner was frustrated with him.  In the Board's October 
2004 decision, it remanded the case for another examination.

A November 2006 audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
60
60
55
LEFT
40
60
60
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
audiologist stated the results showed a mild to moderately 
severe sensorineural hearing loss, bilaterally.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through XI for 
profound deafness.  38 C.F.R. § 4.85, Table VI (2006).

The Roman numerals are assigned based upon the average 
puretone threshold and speech discrimination for each ear.  
The average puretone threshold is determined by adding up the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and 
dividing that number by four.  38 C.F.R. § 4.85.  The Roman 
numeral is located at the point where the average puretone 
threshold and speech discrimination intersect in Table VI.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation for bilateral hearing 
loss disability.  The October 2005 results establish that the 
veteran has an average puretone threshold of 52.5 in the 
right ear (210/4) with 92 percent discrimination.  The left 
ear has an average puretone threshold of 56.25 (225/4) with 
94 percent discrimination.  From Table VI of 38 C.F.R. 
§ 4.85, a Roman numeral I is derived for both the right ear 
and the left ear.  The November 2006 results establish that 
the veteran has an average puretone threshold of 51.25 in the 
right ear (205/4) with 96 percent discrimination.  The left 
ear has an average puretone threshold of 53.75 (215/4) with 
96 percent discrimination.  From Table VI of 38 C.F.R. 
§ 4.85, a Roman numeral I is derived for both the right ear 
and the left ear.  

A noncompensable evaluation is derived from Table VII of 
38 C.F.R. § 4.85 by intersecting row I with column I (since 
both ears have the same Roman numeral, neither ear is the 
"better ear.")  The results are the same for both the 
October 2005 and the November 2006 audiological evaluations.  
Thus, the preponderance of the evidence is against a 
compensable evaluation for bilateral hearing loss.  

The veteran has submitted a June 2006 private audiological 
evaluation; however, it has not been accorded probative value 
for two reasons.  One, the actual puretone thresholds were 
not written out, and thus the Board would have to guess at 
the thresholds based upon the "O's" and the "X's" charted 
out.  Second, and more importantly, there is no indication 
that the audiological evaluation was conducted in accordance 
with the Maryland CNC Test, which is a requirement for 
hearing testing for VA purposes.  38 C.F.R. § 4.85(a).  
Regardless, even if the Board applied the findings documented 
in the evaluation to the rating criteria, a noncompensable 
evaluation would still be assigned.  The VA examiner reviewed 
the June 2006 results and stated that they were consistent 
with the November 2006 results.  As noted above, using the 
November 2006 results, a noncompensable evaluation is derived 
from Table VII of 38 C.F.R. § 4.85 by intersecting row I, 
with column I.

The Board is aware of the veteran's complaints that his 
hearing has gotten worse; however, it must be reiterated that 
disability ratings for hearing impairment are derived by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann, 
3 Vet. App. at 349.  There was no indication the audiological 
evaluations produced test results which were invalid.  The 
veteran provided credible testimony at the May 2006 hearing 
before the undersigned.  Nevertheless, the clinical findings 
establish that the preponderance of the evidence is against a 
compensable evaluation for bilateral hearing loss disability.  
The benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55. 

The Board regrets that a more favorable determination could 
not be made in this case.  If the veteran feels his hearing 
loss has worsened at a later date, he may file a new claim 
for an increased evaluation.


ORDER

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


